Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about July 16, 2004, which dismissed this action without prejudice, unanimously affirmed, with costs.
In an order dated July 2, 1999, Judge Thomas E Griesa acknowledged the settlement of the dispute before him (Wolf v Wolf, US Dist Ct, SD NY, Griesa, J., 97 Civ 6475 [1999]) and dismissed the action, retaining jurisdiction to enforce the settlement. The parties do not dispute that the issues raised in the instant action pertain to the settlement agreed to and so-ordered *265in federal court, which culminated more than two years of extensive discovery and litigation, and months of negotiations.
We have considered plaintiffs’ remaining claims and find them without merit. Concur — Tom, J.E, Mazzarelh, Marlow, Nardelh and Catterson, JJ.